MEMORANDUM**
Jerry Montero Ordanza (“Ordanza”), a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an Immigration Judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252 and review the IJ’s determinations for substantial evidence. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Prasad v. INS, 47 F.3d 336, 338 (9th Cir.1995). We deny the petition for review.
Substantial evidence supports the IJ’s conclusion that the New People’s Army’s extortion and harassment of Ordanza while he supervised a public works project in the Philippines was not based on his actual or imputed political opinion. See Sangha v. INS, 103 F.3d 1482, 1491 (9th Cir.1997) (concluding that petitioner failed to show that he faced problems on account of his political opinion); see also Bolshakov v. INS, 133 F.3d 1279, 1280-81 (9th Cir.1998) (denying petition for review because petitioners failed to establish that extortion was on account of an enumerated ground). We therefore uphold the IJ’s determination that Ordanza is not eligible for asylum.
Because Ordanza did not establish eligibility for asylum, it follows that he did not satisfy the more stringent standard of proof for withholding of removal. See Ze*701hatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.